84 S.E.2d 654 (1954)
241 N.C. 178
STATE
v.
Alford Lindor SCOTT.
No. 434.
Supreme Court of North Carolina.
November 24, 1954.
*655 Harry McMullan, Atty. Gen., and Ralph Moody, Asst. Atty. Gen., for the State.
Pittman & Staton and Edwin B. Hatch, Jr., Sanford, for defendant appellant.
BARNHILL, Chief Justice.
The bill of indictment fails to meet the test set forth in State v. Sumner, 232 N.C. 386, 61 S.E.2d 84, and other decisions of like import. The allegations in a bill of indictment must particularize the crime charged and be sufficiently explicit to protect the defendant against a subsequent prosecution for the same offense. This the bill of indictment appearing in this record fails to do. State v. Morgan, 226 N.C. 414, 38 S.E.2d 166; State v. Cochran, 230 N.C. 523, 53 S.E.2d 663.
While a motion to quash is the most appropriate method of raising the question whether the bill of indictment charges the commission of any criminal offense, motion in arrest of judgment may be used to the same end. State v. Cochran, supra.
State v. Raynor, 235 N.C. 184, 69 S.E.2d 155, and State v. Thorne, 238 N.C. 392, 78 S.E.2d 140, are directly in point. What is said in the opinions in those cases is controlling here.
The defendant is entitled to his discharge. To that end the judgment entered in the court below is arrested.
Reversed.